Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Claim Interpretation
Applicant has provided arguments dated 9 August 2022, which overcome the previous rejection under 35 U.S.C. 112(a) regarding the issues with the term “fiber tow”. The Examiner finds the arguments persuasive regarding the support for the term but does not agree that a clear definition is provided. Textileglossary.com defines “tow” as a “large group of continuous filaments, such as nylon, polyester without any definite twist.” As best understood, in view of the teachings of the original disclosure and the definition of a “tow”, the following claim interpretation is made. The fiber tow in the claimed invention is considered an untwisted finished product used for forming the sheet of the claimed invention. Additionally, the Examiner find’s Applicant’s arguments persuasive regarding the teachings of Oda.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although all elements are known in the prior art, it would be impermissible hindsight to maintain or set forth a rejection of any independent claim in view of the prior art of record. Untwisted fiber tows are utilized in creating fabrics for the advantage of “creating softness, air porosity and hygroscopicity” (see at least paragraph [0003] of US Patent Application Publication 2009/0107575 to Yucheng). However, the combination of all of the elements of the claim cannot be reasonably made by one having ordinary skill in the art without impermissible hindsight since an unreasonable number of modifications would need to be made. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619